     Case 7:20-cr-02050 Document 10 Filed on 12/04/20 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                                ENTERED
                            MCALLEN DIVISION                                  December 04, 2020
                                                                               David J. Bradley, Clerk
UNITED STATES OF AMERICA                    §
                                            §
versus                                      §              Criminal No. 7:20−cr−02050
                                            §
Alcides Dominguez−Valenzuela                §

                               SCHEDULING ORDER


       ARRAIGNMENT will be held December 10, 2020, at 03:00 PM before
Magistrate Judge J. Scott Hacker .
The following dates are pertinent to your case:

         Final Pretrial: January 29, 2021 at 09:00 AM before Judge Randy Crane
         Jury Selection: February 2, 2021 at 09:30 AM before Judge Randy Crane
         Deadline for Motions: December 24, 2020
         Government's Response: January 13, 2021
         Deadline for Motions for Continuance: January 15, 2021

        If the defendant wishes to waive appearance at arraignment and enter a plea of
not guilty, complete the attached waiver with client's signature and file it with the
Court using event Motion for Waiver of Presence at Arraignment, no later than 24
hours prior to the scheduled arraignment. When the waiver form is properly filed and
accepted, the arraignment will be canceled and removed from the Court's calendar.

         You and your attorney must be personally present in the District Courtroom,
Bentsen Tower, 1701 W. Bus. Highway 83, McAllen, Texas, on the date set for Final
Pretrial. Failure to appear may result in additional charges being brought against you.
A trial date will be set at the time of Jury Selection. Take notice that your case could
be set for any day after Jury Selection.

        Each motion filed in your behalf must be filed with a certificate that your
attorney consulted with the Assistant United States Attorney in charge of your case in
an attempt to obtain the relief requested by the motion filed but that no resolution was
reached. Each motion must be also accompanied by a brief of authorities in support of
the motion, which brief will state sufficient facts to advise the Court of the basis for
the motion.

          DONE at McAllen, Texas on December 4, 2020.
              Case 7:20-cr-02050 Document 10 Filed on 12/04/20 in TXSD Page 2 of 2

                                       UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF TEXAS
                                            MCALLEN DIVISION

UNITED STATES OF AMERICA                                   §
v.                                                         §                               Criminal No. 7:20−cr−02050
Alcides Dominguez−Valenzuela                               §

                         WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT &
                                    ENTRY OF PLEA OF NOT GUILTY

         The defendant, Alcides Dominguez−Valenzuela, in the above referenced case, along with his undersigned
attorney, hereby acknowledges the following:
          (1) The defendant has received a copy of the indictment in this case. The defendant understands the nature
               and substance of the charges contained therein, the maximum penalties applicable thereto, and his
               constitutional rights, after being advised of all the above by his attorney.
          (2) The defendant understands he has the right to appear personally with his attorney before a judge for
               arraignment in open court on this accusation. The defendant further understands that, absent the present
               waiver, he will be so arraigned in open court.
The defendant, having conferred with his attorney in this regard, hereby waives personal appearance with his attorney at
the arraignment of this case and the reading of the criminal indictment, and, by this instrument tenders his plea of "not
guilty." The defendant understands that once the Court accepts and enters said plea for the defendant, that will conclude
the arraignment in this case for all purposes.

                          Renuncia a comparecencia personal en la lectura formal de cargos
                                   y presentación de declaración de No Culpable

       Alcides Dominguez−Valenzuela, el acusado en el caso arriba enumerado, junto con el suscrito abogado, por
medio de la presente reconoce lo siguiente:
         (1) El acusado ha recibido copia de la acusación formal de su caso, y después de haber sido asesorado por su
              abogado, el acusado entiende la naturaleza de los cargos contenidos en la misma, las penas máximas
              aplicables, y sus derechos constitucionales.
         (2) El acusado entiende que tiene derecho a comparecer en persona acompañado por su abogado para la
              lectura formal de los cargos presentados en esta acusación, en audiencia pública ante un juez. Además, el
              acusado entiende qué en caso de no firmar la presente renuncia a comparecer en persona, tendrá que
              comparecer a la lectura de cargos en audiencia pública ante el juez.
Después de haber consultado con su abogado todo lo anterior, el acusado por medio de la presente renuncia a
comparecer en persona acompañado de su abogado para la lectura formal de los cargos de este caso, y por medio de este
instrumento ofrece su declaración de "no culpable".
        El acusado entiende qué una vez que el Tribunal acepte y quede asentada en actas dicha declaración, el
procedimiento de lectura formal de cargos quedará concluido para propósitos legales.

       _____________________         _____________________________           _____________________________
       Date/Fecha                    Signature/Firma del Acusado             Attorney for Defendant
                                                                             Attorney: ________________

                                                       ORDER

       APPROVED, by the Court. A plea of "Not Guilty" is entered for the defendant on ________________.

                                                                  ____________________________________
                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                  McAllen, Texas
